Detailed Action
	This application is a continuation of US application 16/284393, now abandoned, filed February 25, 2019, which is a continuation of US application 15/308235, now abandoned, filed November 1, 2016, which is a national stage application of PCT/US2015/028958, filed May 1, 2015, which claims benefit of provisional application 61.987448, filed May 1, 2014.  Claims 15-32 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted April 20, 2020, is acknowledged wherein claims 1-14 are canceled and new claims 15-32 are introduced.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 26 and 32 are objected to because of the following informalities:  these claims contain the term “2’-0-methyl.” This appears to be a typographical error wherein the numeral zero was inadvertently substituted for the letter O.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 15, 17,  recites the broad recitation “or a 5’-end phosphate analog,” and the claim also recites “wherein the 5’-end phosphate analog is preferably 5’-(E)vinylphosphonate,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In addition, claim 16 recites the term “the sugars (2’-fluoro, 2’-O-methyl and ribose)” which his uncertain as to whether the terms in the parenthesis are or are not intended as limiting the scope of the claim.  Claim 26 also describes inclusion of position 3 from the 5’- end of the strand as being preferred, raising a similar issue of indefiniteness as to whether this is a required limitation.  This claim also states that one or more cyclopentyl nucleic acid analogs “can be used” in positions 2 and 7 from the 5’- end of the strand.  It is unclear whether this limitation limits the permissible locations for these modifications to these two positions, or allows them at any position and merely indicates that these are preferred positions.
Claims 30 and 31 claim “the method of claim 27.” However, claim 27 claims a composition of matter rather than a method.  Therefore it is unclear what statutory category of invention these claims belong to, rendering them indefinite.  It is noted that these claims appear to be intended to depend from claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20, 23-25, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lima et al. (PCT international publication WO2008/049089, reference included with PTO-892, herein referred to as Lima et al. ‘089) in view of Lima et al. “Single Stranded siRNAs Activate RNAi in Animals” (Cell 2012, reference included with PTO-892, herein referred to as Lima et al. Cell) view of Ueno et al. (Reference included with PTO-892)
The claimed invention is a single-stranded oligoribonucleotide which is capable of modulating expression of a target RNA in a cell through inhibition of its complementary sequence.  The base claims 15 and 17 further require the presence of structural modifications to the RNA according to several parameters which improve its efficacy, both in rendering it more stable, and improving its activity against a target lacking said modifications.  Because a specific nucleotide sequence or target is not specified, this functional limitation cannot be seen as imposing any further structural limitation on the sequence or chemical modifications present in the RNA.  While the claims refer to the term “AGSD” or “accommodating guide strand design” this term is defined in the specification so broadly as to include any chemical modification that improves the activity of an inhibitory RNA, and cannot be taken as imposing any further structural limitations beyond those specifically recited in the claims.  Dependent claims 16 and 18, 19, 21, 22, 24, 26, and 28 further provide different structural limitations to the RNAs.  Claims 20, 23, 25, and 27 define additional functional limitations, but in the absence of a specific defined target they cannot be takin as imposing any additional structural limitation on the base claim.
Lima et al. ‘089 discloses methods of determining the relative potency of RNAi agents by measuring binding levels to Ago2. (p. 1 “Summary of the Invention”) The RNA can incorporate one or more sugar modified nucleotides such as 2’-modified nucleotides or bicyclic nucleotides, as well as modified internucleotide linkages and modified bases. (p. 2 second paragraph) The bicyclic nucleic acids include LNAs, or locked nucleic acids (p. 10 second paragraph, as well as p. 13 last paragraph – p. 14 first paragraph) and analogs thereof including thio- and amino- LNAs. (p. 14 fourth paragraph) RNAi agents include single stranded RNAs. (p. 12 “Certain RNAi Agents”) 2’- modifications including fluoro- and O-methyl can also be incorporated. (p. 15 third paragraph) To perform the assay itself, an RNAi agent is transfected into a cell, including one of several known cell lines. (p. 16 “Certain Cells”) Nucleic acids targetable by these RNAis include microRNA, (p. 7) making these agents ags-IMIRs according to the present claims.  Lima et al. ‘089 does not specifically disclose using this method to make and screen single stranded RNAs having the properties (a)-(d) from claim 15.
Lima et al. Cell discloses modified single stranded siRNAs which bind to Ago2 and suppress target RNAs. (p. 884) Two specific modified sequences (p. 844 figure 1C, ID 7-8) include the structural features described by the claims, including an initial modified nucleobase, a complementary sequence, two overhanging precursor units at the 3’- end, and modified nucleotides at positions 2-19, as well as alternating 2’-Fluoro and 2’-OMe nucleotides and phosphorothioate linkages.  These sequences display good ss-siRNA potency, as well as improved stability as a single stranded siRNA. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sequences 7 and 8 described by Lima et al. Cell as starting points for further modification, (e.g. introduction of LNA sugars) and test the new sequences using the method described by Lima et al. ‘089.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because the structural features of these nucleic acids are shown to be beneficial for siRNA activity and stability. 
Neither Lima et al. ‘089 or Lima et al. Cell specifically disclose oligonucleotides wherein the linkage between positions 1 and 2 is an N3’-phosphoramidate or amide.  However, Ueno et al. discloses 5’-amino-2’,5’-dideoxy-2’-fluoronucleosides and phosphoramidate-containing oligonucleotides made therefrom. (p. 11329 left column second paragraph) Serum stability of these oligonucleotides was improved, with the incorporation of a single phosphoramidate linkage. (p. 11331, right column second paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a phosphoramidate linkage into the oligonucleotides described by Lima et al. ‘089 in view of Lima et al. Cell, for example at position 1-2.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Ueno et al. discloses that incorporating this modification improves the stability of the RNA molecule.
With respect to claim 16, according to p. 14 lines 17-22 of the specification as originally filed state that nucleosides with C or U bases (pyrimidines) are less likely to be in the C3’-endo conformation compared to nucleosides with purine bases.  Therefore the mere presence of C or U bases in a sequence fall within the broadest reasonable interpretation of an AGSD modification that increases the probability that the base will be in the C3’-endo conformation.
With respect to instant claim 28, as discussed previously the definition of “AGSD sugar” is so broad as to encompass any modification to a native RNA that improves its properties as an inhibitory RNA.  Therefore modifications disclosed in the art such as 2’-fluoro sugars or phosphorothioate linkages are AGSD modifications and their presence meets the requirements of this claim.
Therefore the invention taken as a whole is prima facie obvious.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lima et al. ‘089 in view of Lima et al. Cell in view of Ueno et al. as applied to claims 15-20, 23-25, and 27-32 above, and further in view of Bramsen et al. (Reference included with PTO-892)
The disclosures of Lima et al. ‘089 and Lima et al. Cell are discussed above.  Lima et al. ‘089 in view of Lima et al. Cell does not specifically disclose sequences having an overhang region which is one of the modified trinucleotide sequences described in instant claim 21.
Bramsen et al. discloses a study of the effect of various chemical modifications on efficacy and toxicity of siRNAs. (p. 2868 left column second paragraph) Many potent antisense strands included overhang sequences having a modified GCU sequence, for example G(LNA)-C(LNA)-U. (p. 2870 table 1)
It would have been obvious to one of ordinary skill in the art at the time of the invention to add overhangs such as G(LNA)-C(LNA)-U to the sequences being made and tested in the method of Lima et al. ‘089, as well as modifying other nucleotides with LNA modifications.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Bramsen et al. discloses that these overhangs are useful for improving the properties of siRNAs.
Therefore the invention taken as a whole is prima facie obvious.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lima et al. ‘089 in view of Lima et al. Cell in view of Ueno et al. as applied to claims 15-20, 23-25, and 27-32 above, and further in view of Chattopadhaya. (PCT international publication WO2008/111908, Reference included with PTO-892)
The disclosures of Lima et al. ‘089 and Lima et al. Cell are discussed above, including the use of 2’-O-Me nucleoside modification.  Lima et al. ‘089 in view of Lima et al. Cell does not specifically disclose oligonucleotides having one of the additional features described in the claims, for example 1-3 CENA nucleic acids inserted in the sequence.
	Chattopadhaya et al. discloses carbocyclic fused nucleosides for incorporation into antisense oligonucleotides, including 5- and 6- carbo modified nucleosides. (p. 1 lines 4-11) These modifications offer protection against exonuclease degradation. (p. 2 lines 1-7) A specific structure disclosed therein (p. 10 scheme 2 compounds 23-25) has the structure referred to as CENA in the instant application.  A number of modified oligonucleotides bearing these modifications were produced and tested. (p. 15 table 1 ON 10-13) These sequences were seen to possess increased stability in human blood serum. (pp. 16-18 section 7.0)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the carbo-bicyclic nucleic acids such as CENA described by Chattopadhaya et al. into the modified oligonucleotides described by Lima et al. ‘089 and Lima et al. Cell.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Chattopadhaya et al. discloses that this modification leads to greater serum stability.
	Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-20, 23-25, and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of U.S. Patent No. 11359201 (Cited in PTO-892, herein referred to as ‘201) in view of Lima et al. “Single Stranded siRNAs Activate RNAi in Animals” (Cell 2012, reference included with PTO-892, herein referred to as Lima et al. Cell) view of Ueno et al. (Reference included with PTO-892)
Claims 4 and 5 of ‘201 claim a preparation comprising a ss-siRNA which inhibits expression of a target RNA in a cell, wherein the RNA strand comprises modifications including alternating 2’-fluoro- and 2’-O-methyl moieties, phosphorothioate and boranophosphate internucleotide linkages.  Claim 6 of ‘201 claims a preparation for delivering this RNA to a cell.  The claims of ‘201 do not specifically claim single stranded RNAs having the properties (a)-(d) from claim 15.
Lima et al. Cell discloses modified single stranded siRNAs which bind to Ago2 and suppress target RNAs. (p. 884) Two specific modified sequences (p. 844 figure 1C, ID 7-8) include the structural features described by the claims, including an initial modified nucleobase, a complementary sequence, two overhanging precursor units at the 3’- end, and modified nucleotides at positions 2-19, as well as alternating 2’-Fluoro and 2’-OMe nucleotides and phosphorothioate linkages.  These sequences display good ss-siRNA potency, as well as improved stability as a single stranded siRNA. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sequences 7 and 8 described by Lima et al. Cell as starting points for further modification, (e.g. introduction of LNA sugars) and use these oligonucleotides in the invention claimed by ‘201.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because the structural features of these nucleic acids are shown to be beneficial for siRNA activity and stability. 
Neither ‘201 nor Lima et al. Cell specifically disclose oligonucleotides wherein the linkage between positions 1 and 2 is an N3’-phosphoramidate or amide.  However, Ueno et al. discloses 5’-amino-2’,5’-dideoxy-2’-fluoronucleosides and phosphoramidate-containing oligonucleotides made therefrom. (p. 11329 left column second paragraph) Serum stability of these oligonucleotides was improved, with the incorporation of a single phosphoramidate linkage. (p. 11331, right column second paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a phosphoramidate linkage into the oligonucleotides described by Lima et al. Cell, for example at position 1-2.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Ueno et al. discloses that incorporating this modification improves the stability of the RNA molecule.
With respect to claim 16, according to p. 14 lines 17-22 of the specification as originally filed state that nucleosides with C or U bases (pyrimidines) are less likely to be in the C3’-endo conformation compared to nucleosides with purine bases.  Therefore the mere presence of C or U bases in a sequence fall within the broadest reasonable interpretation of an AGSD modification that increases the probability that the base will be in the C3’-endo conformation.
With respect to instant claim 28, as discussed previously the definition of “AGSD sugar” is so broad as to encompass any modification to a native RNA that improves its properties as an inhibitory RNA.  Therefore modifications disclosed in the art such as 2’-fluoro sugars or phosphorothioate linkages are AGSD modifications and their presence meets the requirements of this claim.
Therefore the invention taken as a whole is prima facie obvious.

Claims 21 and 22 are rejected for claiming the same invention as claims 4-6 of ‘201 in view of Lima et al. Cell in view of Ueno et al. as applied to claims 15-20, 23-25, and 27-32 above, and further in view of Bramsen et al. (Reference included with PTO-892)
The disclosures of ‘201, Lima et al. Cell, and Ueno et al. are discussed above.  Claims 4-6 and ‘201 in view of Lima et al. Cell in view of Ueno et al. does not specifically disclose sequences having an overhang region which is one of the modified trinucleotide sequences described in instant claim 21.
Bramsen et al. discloses a study of the effect of various chemical modifications on efficacy and toxicity of siRNAs. (p. 2868 left column second paragraph) Many potent antisense strands included overhang sequences having a modified GCU sequence, for example G(LNA)-C(LNA)-U. (p. 2870 table 1)
It would have been obvious to one of ordinary skill in the art at the time of the invention to add overhangs such as G(LNA)-C(LNA)-U to the sequences being made as described above, as well as modifying other nucleotides with LNA modifications.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Bramsen et al. discloses that these overhangs are useful for improving the properties of siRNAs.
Therefore the invention taken as a whole is prima facie obvious.

Claim 26 is rejected for claiming the same invention as claims 4-6 of ‘201 in view of Lima et al. Cell in view of Ueno et al. as applied to claims 15-20, 23-25, and 27-32 above, and further in view of Chattopadhaya. (PCT international publication WO2008/111908, Reference included with PTO-892)
The disclosures of ‘201, Lima et al. Cell, and Ueno et al. are discussed above, including the use of 2’-O-Me nucleoside modification.  Claims 4-6 of ‘201 in view of Lima et al. Cell in view of Ueno et al. does not specifically disclose oligonucleotides having one of the additional features described in the claims, for example 1-3 CENA nucleic acids inserted in the sequence.
	Chattopadhaya et al. discloses carbocyclic fused nucleosides for incorporation into antisense oligonucleotides, including 5- and 6- carbo modified nucleosides. (p. 1 lines 4-11) These modifications offer protection against exonuclease degradation. (p. 2 lines 1-7) A specific structure disclosed therein (p. 10 scheme 2 compounds 23-25) has the structure referred to as CENA in the instant application.  A number of modified oligonucleotides bearing these modifications were produced and tested. (p. 15 table 1 ON 10-13) These sequences were seen to possess increased stability in human blood serum. (pp. 16-18 section 7.0)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the carbo-bicyclic nucleic acids such as CENA described by Chattopadhaya et al. into the modified oligonucleotides described by ‘201 and Lima et al. Cell.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Chattopadhaya et al. discloses that this modification leads to greater serum stability.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 15-20, 23-25, and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5 of U.S. Patent No. 5874567 (Cited in PTO-892, herein referred to as ‘567) in view of Lima et al. “Single Stranded siRNAs Activate RNAi in Animals” (Cell 2012, reference included with PTO-892, herein referred to as Lima et al. Cell) view of Ueno et al. (Reference included with PTO-892)
Claims 1, 3, and 5 of ‘567 claim a preparation comprising a ss-siRNA which inhibits expression of a target RNA in a cell, wherein the RNA strand comprises modifications including alternating 2’-fluoro- and 2’-O-methyl moieties, phosphorothioate and boranophosphate internucleotide linkages.  The claims of ‘201 do not specifically claim single stranded RNAs having the properties (a)-(d) from claim 15.
Lima et al. Cell discloses modified single stranded siRNAs which bind to Ago2 and suppress target RNAs. (p. 884) Two specific modified sequences (p. 844 figure 1C, ID 7-8) include the structural features described by the claims, including an initial modified nucleobase, a complementary sequence, two overhanging precursor units at the 3’- end, and modified nucleotides at positions 2-19, as well as alternating 2’-Fluoro and 2’-OMe nucleotides and phosphorothioate linkages.  These sequences display good ss-siRNA potency, as well as improved stability as a single stranded siRNA. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sequences 7 and 8 described by Lima et al. Cell as starting points for further modification, (e.g. introduction of LNA sugars) and use these oligonucleotides in the invention claimed by ‘567.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because the structural features of these nucleic acids are shown to be beneficial for siRNA activity and stability. 
Neither ‘567 nor Lima et al. Cell specifically disclose oligonucleotides wherein the linkage between positions 1 and 2 is an N3’-phosphoramidate or amide.  However, Ueno et al. discloses 5’-amino-2’,5’-dideoxy-2’-fluoronucleosides and phosphoramidate-containing oligonucleotides made therefrom. (p. 11329 left column second paragraph) Serum stability of these oligonucleotides was improved, with the incorporation of a single phosphoramidate linkage. (p. 11331, right column second paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a phosphoramidate linkage into the oligonucleotides described by Lima et al. Cell, for example at position 1-2.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Ueno et al. discloses that incorporating this modification improves the stability of the RNA molecule.
With respect to claim 16, according to p. 14 lines 17-22 of the specification as originally filed state that nucleosides with C or U bases (pyrimidines) are less likely to be in the C3’-endo conformation compared to nucleosides with purine bases.  Therefore the mere presence of C or U bases in a sequence fall within the broadest reasonable interpretation of an AGSD modification that increases the probability that the base will be in the C3’-endo conformation.
With respect to instant claim 28, as discussed previously the definition of “AGSD sugar” is so broad as to encompass any modification to a native RNA that improves its properties as an inhibitory RNA.  Therefore modifications disclosed in the art such as 2’-fluoro sugars or phosphorothioate linkages are AGSD modifications and their presence meets the requirements of this claim.
Therefore the invention taken as a whole is prima facie obvious.

Claims 21 and 22 are rejected for claiming the same invention as claims 1, 3, and 5 of ‘567 in view of Lima et al. Cell in view of Ueno et al. as applied to claims 15-20, 23-25, and 27-32 above, and further in view of Bramsen et al. (Reference included with PTO-892)
The disclosures of ‘567, Lima et al. Cell, and Ueno et al. are discussed above.  Claims 1, 3, and 5 of ‘567 in view of Lima et al. Cell in view of Ueno et al. does not specifically disclose sequences having an overhang region which is one of the modified trinucleotide sequences described in instant claim 21.
Bramsen et al. discloses a study of the effect of various chemical modifications on efficacy and toxicity of siRNAs. (p. 2868 left column second paragraph) Many potent antisense strands included overhang sequences having a modified GCU sequence, for example G(LNA)-C(LNA)-U. (p. 2870 table 1)
It would have been obvious to one of ordinary skill in the art at the time of the invention to add overhangs such as G(LNA)-C(LNA)-U to the sequences being made as described above, as well as modifying other nucleotides with LNA modifications.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Bramsen et al. discloses that these overhangs are useful for improving the properties of siRNAs.
Therefore the invention taken as a whole is prima facie obvious.

Claim 26 is rejected for claiming the same invention as claims 1, 3, and 5 of ‘567 in view of Lima et al. Cell in view of Ueno et al. as applied to claims 15-20, 23-25, and 27-32 above, and further in view of Chattopadhaya. (PCT international publication WO2008/111908, Reference included with PTO-892)
The disclosures of ‘567, Lima et al. Cell, and Ueno et al. are discussed above, including the use of 2’-O-Me nucleoside modification.  Claims 1, 3, and 5 of ‘567 in view of Lima et al. Cell in view of Ueno et al. does not specifically disclose oligonucleotides having one of the additional features described in the claims, for example 1-3 CENA nucleic acids inserted in the sequence.
	Chattopadhaya et al. discloses carbocyclic fused nucleosides for incorporation into antisense oligonucleotides, including 5- and 6- carbo modified nucleosides. (p. 1 lines 4-11) These modifications offer protection against exonuclease degradation. (p. 2 lines 1-7) A specific structure disclosed therein (p. 10 scheme 2 compounds 23-25) has the structure referred to as CENA in the instant application.  A number of modified oligonucleotides bearing these modifications were produced and tested. (p. 15 table 1 ON 10-13) These sequences were seen to possess increased stability in human blood serum. (pp. 16-18 section 7.0)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the carbo-bicyclic nucleic acids such as CENA described by Chattopadhaya et al. into the modified oligonucleotides described by ‘201 and Lima et al. Cell.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Chattopadhaya et al. discloses that this modification leads to greater serum stability.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 15-20, 23-25, and 27-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of copending Application No. 17/752530 (unpublished application, cited in PTO-892, herein referred to as ‘530) in view of Lima et al. “Single Stranded siRNAs Activate RNAi in Animals” (Cell 2012, reference included with PTO-892, herein referred to as Lima et al. Cell) view of Ueno et al. (Reference included with PTO-892)
Claims 1, 2, and 4 of ‘530 claim an antisense RNA comprising various nucleotide modifications.  The claims of ‘530 do not specifically claim single stranded RNAs having the properties (a)-(d) from claim 15.
Lima et al. Cell discloses modified single stranded siRNAs which bind to Ago2 and suppress target RNAs. (p. 884) Two specific modified sequences (p. 844 figure 1C, ID 7-8) include the structural features described by the claims, including an initial modified nucleobase, a complementary sequence, two overhanging precursor units at the 3’- end, and modified nucleotides at positions 2-19, as well as alternating 2’-Fluoro and 2’-OMe nucleotides and phosphorothioate linkages.  These sequences display good ss-siRNA potency, as well as improved stability as a single stranded siRNA. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sequences 7 and 8 described by Lima et al. Cell as starting points for further modification, (e.g. introduction of LNA sugars) and use these oligonucleotides in the invention claimed by ‘530.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because the structural features of these nucleic acids are shown to be beneficial for siRNA activity and stability. 
Neither ‘530 nor Lima et al. Cell specifically disclose oligonucleotides wherein the linkage between positions 1 and 2 is an N3’-phosphoramidate or amide.  However, Ueno et al. discloses 5’-amino-2’,5’-dideoxy-2’-fluoronucleosides and phosphoramidate-containing oligonucleotides made therefrom. (p. 11329 left column second paragraph) Serum stability of these oligonucleotides was improved, with the incorporation of a single phosphoramidate linkage. (p. 11331, right column second paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a phosphoramidate linkage into the oligonucleotides described by Lima et al. Cell, for example at position 1-2.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Ueno et al. discloses that incorporating this modification improves the stability of the RNA molecule.
With respect to claim 16, according to p. 14 lines 17-22 of the specification as originally filed state that nucleosides with C or U bases (pyrimidines) are less likely to be in the C3’-endo conformation compared to nucleosides with purine bases.  Therefore the mere presence of C or U bases in a sequence fall within the broadest reasonable interpretation of an AGSD modification that increases the probability that the base will be in the C3’-endo conformation.
With respect to instant claim 28, as discussed previously the definition of “AGSD sugar” is so broad as to encompass any modification to a native RNA that improves its properties as an inhibitory RNA.  Therefore modifications disclosed in the art such as 2’-fluoro sugars or phosphorothioate linkages are AGSD modifications and their presence meets the requirements of this claim.
Therefore the invention taken as a whole is prima facie obvious.
This is a provisional nonstatutory double patenting rejection.

Claims 21 and 22 are rejected for claiming the same invention as claims 1, 2, and 4 of ‘530 in view of Lima et al. Cell in view of Ueno et al. as applied to claims 15-20, 23-25, and 27-32 above, and further in view of Bramsen et al. (Reference included with PTO-892)
The disclosures of ‘530, Lima et al. Cell, and Ueno et al. are discussed above.  Claims 1, 2, and 4 of ‘530 in view of Lima et al. Cell in view of Ueno et al. does not specifically disclose sequences having an overhang region which is one of the modified trinucleotide sequences described in instant claim 21.
Bramsen et al. discloses a study of the effect of various chemical modifications on efficacy and toxicity of siRNAs. (p. 2868 left column second paragraph) Many potent antisense strands included overhang sequences having a modified GCU sequence, for example G(LNA)-C(LNA)-U. (p. 2870 table 1)
It would have been obvious to one of ordinary skill in the art at the time of the invention to add overhangs such as G(LNA)-C(LNA)-U to the sequences being made as described above, as well as modifying other nucleotides with LNA modifications.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Bramsen et al. discloses that these overhangs are useful for improving the properties of siRNAs.
Therefore the invention taken as a whole is prima facie obvious. 
This is a provisional nonstatutory double patenting rejection.

Claim 26 is rejected for claiming the same invention as claims 1, 2, and 4 of ‘530 in view of Lima et al. Cell in view of Ueno et al. as applied to claims 15-20, 23-25, and 27-32 above, and further in view of Chattopadhaya. (PCT international publication WO2008/111908, Reference included with PTO-892)
The disclosures of ‘530, Lima et al. Cell, and Ueno et al. are discussed above, including the use of 2’-O-Me nucleoside modification.  Claims 1, 2, and 4 of ‘530 in view of Lima et al. Cell in view of Ueno et al. does not specifically disclose oligonucleotides having one of the additional features described in the claims, for example 1-3 CENA nucleic acids inserted in the sequence.
	Chattopadhaya et al. discloses carbocyclic fused nucleosides for incorporation into antisense oligonucleotides, including 5- and 6- carbo modified nucleosides. (p. 1 lines 4-11) These modifications offer protection against exonuclease degradation. (p. 2 lines 1-7) A specific structure disclosed therein (p. 10 scheme 2 compounds 23-25) has the structure referred to as CENA in the instant application.  A number of modified oligonucleotides bearing these modifications were produced and tested. (p. 15 table 1 ON 10-13) These sequences were seen to possess increased stability in human blood serum. (pp. 16-18 section 7.0)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the carbo-bicyclic nucleic acids such as CENA described by Chattopadhaya et al. into the modified oligonucleotides described by ‘201 and Lima et al. Cell.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Chattopadhaya et al. discloses that this modification leads to greater serum stability.
Therefore the invention taken as a whole is prima facie obvious. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	7/11/2022